DETAILED ACTION
Notice to Applicant
Claims 1, 2, 4, and 5 are pending, and are examined herein. No claims amendments were submitted with the Remarks filed 9/13/2021. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant argues that Kain, previously cited for teaching the alternating of which controller in a chain to transmit to and to receive from, has “absolutely no teaching or even a suggestion [that] ‘the battery controller is configured to communicate while alternating a cell controller to which to transmit data and a cell controller from which to receive data” (Remarks numbered page 7). Applicant argues that Kain “merely teaches transmitting command and reply messages through the network so that, over-time, each node in the network draws the same power from its respective block” (Remarks 6). Upon review of Kain, the Office respectfully disagrees. Figs. 4A-4B in Kain show a master controller alternating a cell controller (406A and 406N+1) to which to transmit data and from which to receive data in a chain.





	

    PNG
    media_image1.png
    836
    602
    media_image1.png
    Greyscale

Kain points out, the controller “may be configured to switch between controlling the inter-block communication network using the one-way MoT messaging scheme or the one-way MoB messaging scheme each time” (para 0050). This appears to read on the claim limitation “alternating a cell controller […],” and it would have been obvious to one of ordinary skill in the art to modify the control scheme in Hitachi to have an alternating MoT or MoB scheme in order to more evenly distribute power usage across slave controllers. 
	Applicant also argues that there is no teaching in Kain of “upon the receipt the second cell controller is configured to: i) add the battery states of the battery cells connected to the second controller to the incoming data, and ii) transmit the battery states to the first cell controller” (Remarks 7). But since Hitachi already renders obvious adding prior battery states in a chain to the outgoing transmission intended for controllers later in the chain, and because Kain teaches reversing the order in order to evenly distribute energy across the chain, it would have been obvious to one of ordinary skill in the art to reverse everything about the transmission protocols in the chain of Hitachi, including appending prior battery states of the second controller in a reverse transmission of the chain states to the “first” cell controller. The claim rejections are therefore maintained.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2012-222913 to Hitachi Ltd., Examiner cites to provided English translation) in view of Kain (US 2017/0346308 to Kain et al.).
	Regarding Claim 1, Hitachi teaches:
a wireless battery system (lines 150-156) comprising a plurality of cell controllers 20/30
a battery controller 200 which is connected by radio with the plurality of cell controllers (lines 98-107)
wherein the battery controller and the plurality of cell controllers are connected by radio in a daisy chain manner (Figs. 2 and 6)
wherein the plurality of cell controllers can be controlled by passively receiving a signal from the battery controller 200 (see e.g. lines 265-280)
wherein the plurality of cell controllers operate with the power of the battery cells (lines 122-130)
wherein the cell controllers include at least controllers in the chain (Figs.)
whereupon passively receiving a wakeup signal from a prior link in the chain, a battery cell returns a reply signal indicating reception of the data to the prior link (lines 132-150, Fig. 2)
wherein the second link in the chain adds the battery states of the battery cells connected to the second controller to the incoming data and transmit the battery states to the third cell controller or the battery controller (Figs. 2-6, lines 157-162) 
wherein the plurality of cell controllers communicates while alternating between transmitting and receiving data (lines 137-155, Figs. 2 and 6, etc.)
	Hitachi does not explicitly teach:
wherein the battery controller is alternating by transmitting wakeup signal to one cell controller on either end of the daisy chain, back and forth
wherein upon receiving battery states from the third cell controller, the second controller adds its battery states and transits the whole package to the first cell controller
	Kain, however, from the same field of invention, regarding a battery management system, teaches a reversible system that flips the order of communications in order to balance the power draw in the inter-block communication network (Figs. 5A-B and paras 0021-0022). It therefore would have Hitachi to “alternate” the direction of flow in the daisy chain (see para 0022 of Hitachi referring to an “alternating master-on-top and master-on-bottom” setup and para 0050 discussing a particular embodiment as depicted in Figs. 4A-4B), such that a “wakeup signal transmission” as taught in Hitachi will be followed by a receipt of data “from the first cell controller after a second predetermined time from a wakeup signal transmission to the third cell controller,” with the motivation to balance the power being drawn by the blocks of an inter-block communication network (see paras 0021-0022). For further evidence of ordinary skill in the art regarding conventional techniques designed to balance power usage across daisy-chains see Okuda (US 2015/0280463), also from the same field of invention, which teaches a fixed length packet for use in a daisy-chained battery management system (abstract), wherein battery states are appended to the message being transmitted downstream in the chain (Figs. 6A-6B). 
	Regarding Claim 2, Hitachi teaches:
wherein the battery controller is capable of transmitting a wakeup signal to the plurality of cell controllers (lines 94-108, 209-245)
and wherein the cell controllers transmit the states of the battery cells to the battery controller in response to the wakeup signal (Fig. 1, Fig. 6, e.g. lines 125-155)
	While Hitachi does not explicitly teach “periodically” transmitting a wakeup signal, Hitachi appears to render that obvious in view of the ordinary skill in the art, wherein wakeup signals with arbitrary periods were normal to implement around usage schedules for battery packs, or during downtime to monitor battery charge. See also Kikuchi (US 2014/0312913), from the same field of invention, regarding a battery monitoring system, which teaches periodic wakeups to monitor battery state (Fig. 4, paras 0048-0052, etc.). 
	Regarding Claim 5
wherein the cell controllers are capable of transmitting for a predetermined time even after completing data transmission in order to equalize time for data transmission amongst the cell controllers
	Hitachi appears to teach a controller capable of the claimed intended use. Even if the limitation were written to require some positive structure, however, such operations were conventional in the art. Okuda (US 2015/0280463), for example, teaches a fixed length packet for use in a daisy-chained battery management system (abstract). It would have been obvious to one of ordinary skill in the art to modify Hitachi with the teachings of Okuda with the motivation to balance data communication across the controllers (see e.g. paras 0007-0010 of Okuda).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2012-222913 to Hitachi Ltd., Examiner cites to provided English translation) in view of Kain (US 2017/0346308 to Kain et al.) in further view of Iwasawa (US 2015/0357685 to Iwasawa et al.).
	Regarding Claim 4, Hitachi teaches:
wherein each cell controller has an antenna for transmitting and receiving data (lines 327-331)
	Hitachi does not explicitly teach:
wherein each antenna has a directionality that is made stronger toward the antenna of the controllers from which to receive data or to which to transmit data
	Iwasawa, however, from the same field of invention, regarding a battery management system, teaches wave propagation (Fig. 3) via controller antennae with strong directionality and high gain in the horizontal direction so as to propagate with high efficiency (para 0045). It would have been obvious to one of ordinary skill in the to provide such directed antennae in Hitachi with the motivation to enhance the communication efficiency of the system.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723